Judgment of the Supreme Court, New York County (Franklin Weissberg, J.), rendered on May 25, 1988, convicting defendant, after a jury trial, of one count of burglary in the first degree, two counts of robbery in the first degree and two counts of robbery in the second degree and sentencing him, as a predicate felony offender, to concurrent, indeterminate terms of imprisonment of 10 to 20 years on the first degree burglary and robbery counts and 7 to 14 years on the remaining counts, unanimously affirmed.
Defendant argues that he was deprived of a fair trial by the prosecutor’s comments in summation, which allegedly argued from facts not in evidence, suggested that defendant tailored his testimony, and inferred defendant’s defense was plausible only if the police officers who testified were liars. However, the prosecutor’s reference to a signed statement by the defendant’s wife which was entered into evidence as People’s exhibit No. 5, was appropriate comment on defendant’s credibility. Any alleged errors were either not properly preserved for review by this court due to defense counsel’s failure to timely object to it at trial (CPL 470.05 [2]) or constituted fair response to defense counsel’s remarks in summation. Concur—Ross, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.